08/05/2020

                                           ORIGINAL
               IN THE SUPREME COURT OF THE STATE OF MONTANA                               Case Number: PR 07-0011


                                         PR 07-0011
                                                                          FILED
                                                                           AUG 0 4 2020
                                                                                 GreenWOod
                                                                         Bowen
                                                                             of supreme Court
                                                                       Cled<       Montana
                                                                          state of

IN THE MATTER OF CALLING A RETIRED                                    ORDER
DISTRICT JUDGE TO ACTIVE SERVICE




      The Honorable Dan Wilson, Judge of the District Court for the Eleventh Judicial
District ofthe State ofMontana,has requested the assistance ofretired District Judge Karen
S. Townsend to assume jurisdiction of Flathead County Cause No. DC-20-220D, State of
Montana v. Scott Peter Bolt, Jr.
      Judge Townsend has retired under the provisions of the Montana Judges'
Retirement System and, being subject to call for duty pursuant to § 19-5-103(a) and (b),
MCA, has advised that she is agreeable to assisting the Eleventh Judicial District Court
with the above-listed matter.
      IT IS HEREBY ORDERED:
       1. The Honorable Karen S. Townsend, retired District Judge, is hereby called to
active service in the District Court ofthe Eleventh Judicial District ofthe State of Montana,
to assume judicial authority ofFlathead County Cause No.DC-20-220D,State ofMontana
v. Scott Peter Bolt, Jr., and is hereby authorized to proceed with any and all necessary
hearings, opinions, and orders, including final resolution of said matter.
       2. For all active service, Judge Townsend shall be paid the salary compensation to
which she is entitled by § 19-5-103(2)(b), MCA, and actual expenses, if any, shall be
reimbursed.
       3. A copy ofthis Order shall be filed with the Clerk ofCourt ofthe Eleventh Judicial
District, with the request that this Order be sent to all counsel of record in the above-listed
matter.
      4. A copy of this Order shall also be furnished to the Honorable Dan Wilson, the
Honorable Karen S. Townsend, and to Cathy Pennie, Office of the Supreme Court
Administrator.
      This Order is entered by the Chief Justice pursuant to Article VII, Section 6(3) of
the 1972 Montana Constitution, and statutes enacted in conformity therewith and in
implementation thereof.
      DATED this '1'day of August, 2020.



                                                             Chief Justice




                                           2